       2:17-cr-20037-JES-JEH # 136        Page 1 of 17                                        E-FILED
                                                               Monday, 08 October, 2018 04:59:21 PM
                                                                        Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )      Case No. 17-CR-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
              Defendant.                  )

    THE UNITED STATES OF AMERICA’S RESPONSE TO THE DEFENDANT’S
          MOTION FOR ADEQUATE TIME TO SUBMIT 12.2 NOTICE

       NOW COMES the United States of America, by John E. Childress, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan Freres, Assistant

United States Attorneys, and Department of Justice Trial Attorney James B. Nelson, and

files this Response to the Defendant’s Motion for Adequate Time to Submit 12.2 Notice.

(R. 129) (hereinafter “Def.Mot.”). For the reasons stated below, the United States

respectfully submits that the Court should deny the defendant’s request to indefinitely

excuse him from providing the required Rule 12.2 notice, thereby necessitating a

continuance of the April 2019 trial date. Instead, the Court should grant the defendant a

reasonable extension of time.

                       FACTUAL AND PROCEDURAL HISTORY

       On June 30, 2017, federal agents arrested defendant Brendt A. Christensen

pursuant to a criminal complaint that charged him with kidnapping Yingying Zhang in

violation of Title 18, United States Code, Section 1201(a)(1). (R.1) A federal grand jury
       2:17-cr-20037-JES-JEH # 136         Page 2 of 17



later indicted the defendant on the same kidnapping charge outlined in the complaint.

(R.13) Well over a year ago, the Federal Public Defender’s office (Federal Defender

Thomas Patton from Peoria and Assistant Federal Defender Elisabeth Pollock from

Urbana) entered their appearance on behalf of the defendant and requested the

additional appointment of “death penalty qualified counsel,” which the Court granted.

(R.23; d/e 9/8/17) Days later, Assistant Federal Defender George Taseff from Rock

Island entered his appearance on behalf of the defendant. (R.24) Soon thereafter, the

Court appointed “death penalty qualified” counsel Robert Tucker from St. Louis as a

fourth attorney and lead counsel on behalf of the defendant. (d/e 9/14/17) The Court

later appointed a fifth attorney, “death penalty qualified” counsel Julie Brain, to

represent the defendant. (d/e 5/18/18)

       On October 3, 2017, the grand jury returned a superseding indictment charging

the defendant with kidnapping resulting in death, and two counts of making false

statements to FBI agents during the investigation. (R.26) By October 24, 2017, the

defendant requested a continuance of the existing pretrial and trial dates because, inter

alia, (1) “the mitigation investigation should begin early”; and (2) “an adequate defense

team requires . . . mental health experts.” (R.29) The defendant also represented that his

counsel were required to treat the case as a capital case at this early date, regardless of

whether a notice of intent to seek the death penalty had been filed. (R.33) He also

requested sufficient time to conduct a mitigation investigation to present to the Attorney

General and argued that the appropriate date for such notice would be July 1, 2018.

(R.33) Thus, by October of 2017, the defendant represented he was already treating this

                                              2
                                                
       2:17-cr-20037-JES-JEH # 136         Page 3 of 17



as a capital case, was conducting a mitigation investigation, would retain mental health

experts, and implicitly, would complete the mitigation investigation to present to the

Attorney General by July 1, 2018. (R.29,33)

       On January 19, 2018, the United States filed notice of its notice intent to seek the

death penalty. (R.54) Thereafter, the defendant requested a continuance of the trial date,

requesting that jury voir dire begin on June 4, 2019. (R.59) On February 14, 2018, after

substantial briefing by both the defendant (R.55,59,64,65) and the United States (R.57,58),

the Court issued a scheduling order that set voir dire to begin on April 3, 2019, (only two

months before the defendant’s suggested trial date) and established a number of filing

deadlines for both parties. (R.67) Among those deadlines was a requirement that the

defendant give notice not later than September 21, 2018, of his intent to raise an Atkins

defense or present evidence pursuant to Federal Rule of Criminal Procedure 12.2 in

either the guilt or penalty phase. (R.67) The scheduling order provided that, following

that notice, the United States must file any motion to examine the defendant pursuant to

the defendant’s Atkins or Rule 12.2 notice not later than September 28, 2018. (R.67)

       After the Court entered its scheduling order, the United States has complied with

numerous disclosure deadlines, including disclosing Rule 16 material, Brady and Giglio

material, its expert witnesses, and expected evidence in support of aggravating factors.

On August 24, 2018, this Court’s order required the defendant to disclose to the United

States its non-Rule 12.2 expert witnesses. On that date, the defendant provided the

United States with a letter listing five expected “subject matter areas” of expert

testimony, but identified only two experts. Moreover, the defendant failed to provide

                                              3
                                                
       2:17-cr-20037-JES-JEH # 136           Page 4 of 17



any written summaries of any expert testimony. The defendant promised to disclose the

required information as soon as it was available. Over six weeks after the defendant’s

disclosure deadline, the United States still has not received any of the required non-Rule

12.2 expert witness information from the defendant. Similarly, to date, the United States

has not received any reciprocal discovery from the defendant pursuant to Rule 16(b)(1)

of the Federal Rules of Criminal Procedure.

       Then, seven months after the Court set its scheduling order, during a status

conference on September 4, 2018, the defendant informed the Court and the United

States that he would not meet the Court’s Rule 12.2 notice deadline either. The Court

instructed the parties to meet to attempt to resolve the issue. The parties met and

conferred on September 17, 2018, to discuss – among other things – the September 21,

2018, Rule 12.2 notice deadline. Prior to that meeting, the defendant gave notice to the

United States that he will not raise an Atkins defense,1 so the focus of the meeting was on

the defendant’s Rule 12.2 notice.

       During that meeting, counsel for the defendant stated that the social history

investigation was almost done, and that it should be complete by mid-October. Counsel

for the defendant stated that their experts would begin examining the defendant at that

time. Counsel for the defendant conceded that their Rule 12.2 notice would most likely


                                                                                               
       1  It took defense counsel 11 months of representing the defendant, who had recently
obtained a master’s degree in physics from the University of Illinois, to determine and inform
the United States that they would not be asserting an Atkins defense, i.e., a claim that the
defendant should not be executed because he is mentally retarded. Atkins v. Virginia, 536 U.S.
304, 321 (2002).


                                                4
                                                  
        2:17-cr-20037-JES-JEH # 136       Page 5 of 17



relate to a mitigation presentation during the penalty phase. Given that conversation, the

United States proposed an agreement that would “bifurcate” the Rule 12.2 deadline to

require immediate notice of guilt phase evidence but allow a reasonable extension of

time to give notice of any penalty phase evidence. The defendant rejected that proposal,

and on the day his disclosure was due, he filed the instant motion requesting to be

indefinitely excused from providing the required Rule 12.2 notice. The Court ordered the

United States to respond to this motion by October 8, 2018.

                                       ARGUMENT

       The defendant claims that the September 21, 2018, deadline for Rule 12.2 notice is

unfairly prejudicial because he has not had time to complete a “social history”

investigation, and suggests that the Rule 12.2 deadline should have been “no more than

60 days prior to trial.” (Def.Mot.10-11) Instead, he requests a status conference in

December of 2018 – three months after the original disclosure deadline -- for the purpose

of resetting the defense’s Rule 12.2 notice deadline. (Def.Mot.30) In other words, the

defendant requests more than 15 months to investigate and prepare a mental health

defense, recognizing this will grant him a continuance of the scheduled trial date

(Def.Mot.12,n.2), and all the while claiming the United States should be given no more

than 60 days to respond to such a defense. The defendant’s requested relief, which is

both a self-help motion to continue and an attempt to gain a strategic litigation

advantage, should be denied. Instead, the Court should maintain the long-scheduled

trial date and set a reasonable date for disclosure of the defendant’s Rule 12.2 notice

prior to trial.

                                             5
                                               
       2:17-cr-20037-JES-JEH # 136            Page 6 of 17



A.     The Defendant’s Attempt to Delay the Proceedings Will Result in a
       Continuance of the Trial Date in Violation of the Public’s Right to a Speedy
       Trial.

       The defendant asserts that he knew that the Rule 12.2 deadline was unreasonable

as soon as the scheduling order was filed, even though the trial date was only two

months earlier than he himself had requested. (Def.Mot.10-12,n.2) In the seven months

that elapsed between the scheduling order and the instant motion, however, the

defendant neither objected to the scheduling order, asked the Court to reconsider the

Rule 12.2 deadline, nor filed for an extension of the Rule 12.2 deadline. The defendant

did not request additional time to prepare his Rule 12.2 notice until the case was

transferred to a different judge,2 and even then he waited until 13 days before the

deadline.

       The scheduling order in this case is part of a nationwide trend to require Atkins

and Rule 12.2 notices at a reasonable point in the litigation schedule, so as not to

unreasonably delay the proceedings on the eve of trial. See, e.g., United States v. Smith,

Case No. 3:16-cr-00086-SLG-1, Docket Entry 192 (July 30, 2018); United States v. Duran-

Gomez, Case No. 4:10-cr-00459, Docket Entry 358 (October 4, 2017). This trend makes

sense, given that the purpose of Rule 12.2 is to “give the government an opportunity to

obtain the expert witnesses they ordinarily will need.” United States v. Hudson, 566 F.2d

                                                                                                  
       2 The United States notes that the transfer of a case from one judge to another does not
give rise to a re-litigation of the original judge’s rulings. Christianson v. Colt Indus. Operating
Corp., 486 U.S. 800, 815-16 (1988) (noting that the “law of the case” doctrine “‘posits that when a
court decides upon a rule of law, that decision should continue to govern the same issues in
subsequent stages in the same case’”) (quoting Arizona v. California, 460 U.S. 605, 618 (1983)
(dictum)).


                                                 6
                                                   
         2:17-cr-20037-JES-JEH # 136            Page 7 of 17



889, 890 (4th Cir. 1977); see also United States v. Buchbinder, 796 F.2d 910, 915 (7th Cir.

1986).

         In some sense, the defendant appears to recognize the policy underpinning the

requirement of timely Rule 12.2 notice. He concedes that his motion – though not styled

as such – is, in fact, a motion to continue the trial date.3 (Def.Mot.12 n.2). Although this

concession is contained in a footnote, it is the most telling sentence in the defendant’s

motion. If, as he suggests, the defendant’s request “will necessitate” a continuance of the

trial date, this Court must deny the motion unless the defendant can show, on the

existing record, that the need to continue investigating the defendant’s social history

prior to disclosing his mental health experts outweighs both the public interest in a

speedy trial and the right of Yingying Zhang’s family to “proceedings free from

unreasonable delay.” 18 U.S.C. §§ 3161(h)(7)(A), 3771(a)(7).

         The Speedy Trial Act, 18 U.S.C. § 3161(c)(1), generally requires that a criminal trial

commence within 70 days from the filing date of the indictment. The purpose of the Act

is to protect both “the defendant from excessive pre-trial delay and incarceration by the

government and to protect the public’s interest in the speedy resolution of justice.”

United States v. Larson, 417 F.3d 741, 746 (7th Cir. 2005). This is a purpose that the

Seventh Circuit takes seriously. See United States v. Ramirez, 788 F.3d 732, 736 (7th Cir.

2015) (vacating conviction, with prejudice to government, for six-month trial delay).


                                                                                                  
         3The defendant asserts that “[g]iven the unreasonableness of the scheduling of this case
from its inception . . . the April 3, 2019, trial date was never realistic.” (Def.Mot.12 n.2). Yet, the
months delay that the defendant now seeks would continue the trial date well past the June 4,
2019, trial date he himself previously recommended as reasonable. (R.59 at 30)

                                                   7
                                                     
       2:17-cr-20037-JES-JEH # 136           Page 8 of 17



Additionally, the Crime Victims’ Rights Act, Title 18, United States Code, Section

3771(a)(7), confers on crime victims (which include family members of a deceased

victim) “[t]he right to proceedings free from unreasonable delay.”

       For these reasons, the Seventh Circuit has cautioned that “a trial date once set

must be adhered to unless there are compelling reasons for granting a continuance.”

United States v. Farr, 297 F.3d 651, 655 (7th Cir. 2002) (quoting United States v. Reynolds,

189 F.3d 521, 527 (7th Cir.1999)); see also Morris v. Slappy, 461 U.S. 1, 11 (1983) (trial

judge's burden of coordinating a trial date “counsels against continuances except for

compelling reasons.”); United States v. Hanhardt, 155 F. Supp. 2d 861, 867 (N.D. Ill. 2001)

(“This basic tenet cannot be overstated. Respect for the judiciary demands that the court

sets its schedule pursuant to the salient circumstances, and that that decision not be

disturbed absent compelling reasons to do so.”).

       As the Court acknowledged during the status conference on September 7, 2018,

both the public and the victim’s family have an interest in seeing this case resolved

without unnecessary delay – indeed, they have already been waiting for more than a

year to see justice done in this case. The victim’s family has long made plans to travel to

Urbana in April of 2019 to attend the trial of their daughter’s and sister’s alleged

murderer. Furthermore, while the defendant waited until the very date of his deadline to

request additional time, the United States has complied with the scheduling order and

diligently prepared for trial. The ends of justice weigh heavily against a continuance of

the trial date.



                                                8
                                                  
       2:17-cr-20037-JES-JEH # 136          Page 9 of 17



B.     The Defendant’s Request for an Extensive Delay to Give Notice of His Intent to
       Present Rule 12.2. Evidence During the Guilt Phase is Unjustified.

       1.     The defendant has had more than a year to conduct a sanity examination,
              for which a “social history” is not required.

       Federal Rule of Criminal Procedure 12.2(a) requires prior notice that a defendant

will raise a defense of not guilty by reason of insanity at trial. It provides that “[a]

defendant who intends to assert a defense of insanity at the time of the alleged offense

must so notify an attorney for the government in writing within the time provided,” and

that “[a] defendant who fails to do so cannot rely on an insanity defense.” Fed. R. Crim.

P. 12.2(a). If the defendant gives notice of his intent to raise an insanity defense, the court

must allow the United States to have its expert witnesses examine the defendant. Fed. R.

Crim. P. 12.2(c)(1)(B). The insanity defense places the burden on the defendant to prove

that he suffered from a severe mental disease or defect at the time of the offense, and that

the disease or defect rendered him unable to appreciate the nature and quality or the

wrongfulness of his acts. United States v. Reed, 997 F.2d 332, 334 (7th Cir. 1993); United

States v. Salava, 978 F.2d 320, 322 (7th Cir. 1992); United States v. West, 962 F.2d 1243 (7th

Cir. 1992).

       During the status conference on September 4, 2018, the defendant asserted that he

was not yet in a position to notify the Court whether he would raise an insanity defense.

This inability rested on the fact that the defense had not yet completed a sufficient

“social history” to have the defendant tested by a mental health expert. The defendant

repeats this claim in the instant motion. (Def.Mot.13-18)




                                               9
                                                 
       2:17-cr-20037-JES-JEH # 136         Page 10 of 17



       This argument fails, however, because a “social history” is unnecessary to

determine legal insanity. The psychological literature is clear: the question for

determining legal insanity is not whether the defendant has a mental illness – which

may or may not be demonstrable in a social history – because the presence of mental

illness in the record is not sufficient to determine sanity. Rather, a determination of legal

insanity requires a specific examination of the defendant’s behavior and thinking at the

time of the alleged offense. R.L. Denney, Criminal Responsibility and other Criminal

Forensic Issues, published in FORENSIC NEUROPSYCHOLOGY: A SCIENTIFIC APPROACH, 475

(G.J. Larrabee, ed., 2nd ed. 2012, Oxford University Press); see also G.B. Melton, J. Petrila,

N.G. Pythress, C. Slobogin, R.K. Otto, D. Mossman, & L.O. Condie, PSYCHOLOGICAL

EVALUATIONS FOR THE COURTS: A handbook for mental health professionals and lawyers (4th

ed. 2018, Guilford Press); D.L. Shapiro, CRIMINAL RESPONSIBILITY EVALUATIONS: A manual

for practice (1999, Professional Resource Press); D.L. Shapiro, FORENSIC PSYCHOLOGICAL

ASSESSMENT (1991 Allyn & Bacon).

       In accord with the scientific literature, legal sanity examinations are routinely

performed within weeks of a defendant’s arrest and without the benefit of a year-long

“social history” investigation. In fact, the defendant’s prior filings were restricted to the

necessity of a social history for penalty phase mitigation, not an insanity defense. (R.59 at

13) (noting the “penalty phase preparation requires extensive and generally unparalleled

investigation into personal and family history.”) (internal quotation omitted). The

defendant has had more than sufficient time to obtain a psychological examination and



                                              10
                                                
      2:17-cr-20037-JES-JEH # 136         Page 11 of 17



determine the viability of an insanity defense and, as the literature makes clear, a year-

long “social history” is not required for that determination.

       Anecdotally, one of the undersigned has tried two insanity cases in the Central

District of Illinois involving current defense counsel. In United States v. Clayton Waagner,

the defendant’s counsel (then-AFPD Thomas Patton) filed the Rule 12.2 notice of insanity

defense two months after the defendant’s arrest and only 40 days after his indictment.

(R.8 in CDIL Case No. 99-CR-20042) In United States v. John Ewing, the defendant’s

counsel (AFPD George Taseff) filed the Rule 12.2 notice of insanity defense three months

after the defendant’s indictment. (R.39 in CDIL Case No. 02-CR-20008) In those cases,

counsel apparently did not believe a year-long social history was necessary prior to

asserting an insanity defense or having the defendant examined by a mental health

expert.

       There is no legal or factual justification for the lengthy delay requested by the

defendant to disclose notice of intent to offer an insanity defense. Thus, the United States

respectfully requests that the Court issue an order requiring the defendant to disclose his

intent to raise an insanity defense not later than October 22, 2018, with the

understanding that the defendant’s failure to meet this deadline may result in him being

barred him from raising this insanity defense at trial.




                                             11
                                               
       2:17-cr-20037-JES-JEH # 136          Page 12 of 17



       2.     The defendant has had more than a year to conduct an examination to
              determine if he has a mental condition that affects the guilt
              determination.

       Federal Rule of Criminal Procedure 12.2(b)(1) requires the defendant to give

timely notice if he “intends to introduce expert evidence relating to a mental disease or

defect or any other mental condition of the defendant bearing on the issue of guilt.”

Though not limited to purely mental disorders, such evidence is limited to conditions

that interfere with the ability to be held criminally liable. See, e.g., United States v. Rahm,

993 F.2d 1405, 1410-12 (9th Cir. 1993).

       The Seventh Circuit has held that a defendant may not satisfy the provisions of

Rule 12(b)(1) by giving notice that he “‘intend[s] to explore the possibility of a

psychiatric examination’” and then waiting until the eve of trial to give notice of his

intended witnesses. Buchbinder, 796 F.2d at 915. The defendant’s motion would allow

precisely this sort of impermissible ambush. Rule 12.2(b)(1), like Rule 12.2(a), applies to

the defendant’s condition on the date of the offense. The defendant has been in custody

since June 30, 2017 – more than enough time to investigate the defendant’s mental

condition on the date of the offense.

       The defendant’s reliance on the “social history” investigation is no more

compelling in this context than it is with regard to the insanity defense. The scientific

literature is clear that that a “social history” is not a useful tool in determining whether

the defendant’s mental condition at the time of the offense raises a defense that he cannot

legally be held responsible for his actions. See supra pp. 6-7.




                                               12
                                                 
       2:17-cr-20037-JES-JEH # 136         Page 13 of 17



       As with the insanity defense, there is no legal or factual justification for the

lengthy delay requested by the defendant with regard to Rule 12.2(b)(1). Thus, the

United States respectfully requests that the Court issue an order requiring the defendant

to disclose his intent to present such evidence during the guilt phase not later than

October 22, 2018, with the understanding that the defendant’s failure to meet this

deadline may result in him being barred him from presenting such evidence at trial.

C.     The Defendant’s Request for an Indefinite Extension to Give Notice of His
       Intent to Rely on Rule 12.2 Evidence During the Penalty Phase is Unreasonable.

       Federal Rule of Criminal Procedure 12.2(b)(2) provides that the defendant must

give timely notice if he intends “to introduce expert evidence relating to a mental disease

or defect or any other mental condition [bearing on] the issue of punishment in a capital

case.” If the defendant gives notice that he will present such evidence, the United States

can move to have its own expert witnesses examine the defendant. Fed. R. Crim. P.

12.2(c)(1)(B). Although that examination would take place before trial, the experts’ report

may not be provided to trial counsel until after the defendant is found guilty. Fed. R.

Crim. P. 12.2(c)(2). The defendant’s statements are only admissible through the expert

witnesses to the extent that they relate to “the asserted mental condition.” Fed. R. Crim.

P. 12.2(c)(4).

       The defendant may present penalty phase evidence pursuant to Rule 12.2(b)(2)

even though he cannot satisfy the elements of an insanity defense. See 18 U.S.C.

§ 3592(a)(1) & (6); Lockett v. Ohio, 438 U.S. 586, 604 (1978) (plurality opinion). Further,

unlike with an insanity defense, a detailed social history of the defendant might


                                              13
                                                
      2:17-cr-20037-JES-JEH # 136         Page 14 of 17



potentially be relevant to determining the defendant’s penalty phase strategy. This is

true, quite simply, because the universe of admissible penalty-phase mitigation is as

broad as the insanity defense is narrow.   

       In considering the requested extension for the notice deadline under Rule

12.2(b)(2), the United States asserts that the following facts support a finding that a

reasonable extension of the defendant’s Rule 12.2 expert disclosure deadline for the

penalty phase would be approximately 45 days, to November 6, 2018:

       1. By October of 2017, when the defendant was already represented by learned
          counsel and three members of the Federal Defender’s Office, he was already
          treating this matter as a capital case, was conducting a mitigation
          investigation, considered mental health experts as necessary parts of the
          defense team, and expected to complete the mitigation investigation to present
          to the Attorney General by July 1, 2018;

       2. When this Court entered the existing scheduling order in this case on February
          14, 2018, four of the defendant’s attorneys had represented the defendant for
          five months;

       3. A second learned counsel was added three months later, bringing the defense
          team to five attorneys;

       4. At the time he filed the instant motion, the defendant had four attorneys
          working on his behalf for more than a year, and a fifth attorney had been
          working for more than 120 days;

       5. The defendant made no attempt to extend the Rule 12.2 deadline during the
          seven months between the issuance of the scheduling order on February 14,
          2018, and the disclosure deadline of September 21, 2018; and

       6. Defense counsel stated on September 17, 2018, that the social history
          investigation was almost done and should be complete by mid-October.

       Considering all of the above, the defendant’s suggestion that the Court grant him

an extra 90 days to decide how much additional time he will subsequently request is


                                              14
                                                
       2:17-cr-20037-JES-JEH # 136         Page 15 of 17



unwarranted. This proposal essentially requires the United States to choose between

having insufficient notice of a substantial trial defense or acceding to a trial continuance.

It also allows the defendant to unilaterally amend the scheduling order that has been in

effect for seven months – and was, itself, the result of substantial litigation. More to the

point, it premises the supposed need for additional, and wholly unlimited, time on the

need to continue a year-long social history investigation that the defendant has

represented will be completed by mid-October. Even on its face, the defendant’s

requested remedy far exceeds the facts he represents in support thereof.

       The United States seeks to preserve the trial date and avoid any prejudice and

inconvenience to the victim’s family, the trial witnesses, the public, and its trial

preparations. The United States is, however, conscious of the defendant’s need to

prepare his penalty-phase defense. In weighing the needs of both parties, as well as the

facts as described above, the United States respectfully suggests that a deadline of

November 6, 2018, will allow the defendant to have sufficient time to give notice of his

intent to raise 12.2 evidence during the penalty phase without affecting the trial date.

                                      CONCLUSION

       Based on the foregoing, the United States respectfully requests that the

defendant’s Motion for Adequate Time to Submit 12.2 Notice (R.129) be denied to the

extent it requests an indefinite extension of the defendant’s mental health expert

disclosure deadlines. The United States further respectfully requests that the Court issue

an Order requiring the defendant to disclose any experts and evidence he intends to

offer pursuant to Rule 12.2(a) and (b)(1) during the guilt phase of trial by October 22,

                                              15
                                                
      2:17-cr-20037-JES-JEH # 136        Page 16 of 17



2018, and further requiring the defendant to give notice of his intent to present evidence

pursuant to Rule 12.2(b)(2) during the penalty phase not later than November 6, 2018.

The United States respectfully submits that the Court’s scheduling order should also be

amended to provide the United States seven days from each of those deadlines to file a

motion to examine the defendant.




      Respectfully submitted,

      JOHN E. CHILDRESS
      UNITED STATES ATTORNEY


      s/ Eugene L. Miller                              s/ James B. Nelson
      Eugene L. Miller, Bar No. IL 6209521             James B. Nelson
      Assistant United States Attorney                 Trial Attorney
      201 S. Vine St., Suite 226                       Capital Case Section
      Urbana, IL 61802                                 United States Department of Justice
      Phone: 217/373-5875                              Washington, DC 20004
      Fax: 217-373-5891                                1331 F St. NW, Room 625
      eugene.miller@usdoj.gov                          Washington, DC 20004
                                                       Phone: 202/598-2972
                                                       james.nelson@usdoj.gov
      s/ Bryan D. Freres
      Bryan D. Freres
      Assistant United States Attorney
      201 S. Vine St., Suite 226
      Urbana, IL 61802
      Phone: 217/373-5875
      Fax: 217-373-5891
      bryan.freres@usdoj.gov




                                             16
                                               
       2:17-cr-20037-JES-JEH # 136        Page 17 of 17



                               CERTIFICATE OF SERVICE

       I hereby certify that on October 8, 2018, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system, which will send notification of such

filing to counsel of record.




                                          s/ Eugene L. Miller
                                          Eugene L. Miller, Bar No. IL 6209521
                                          Assistant United States Attorney
                                          201 S. Vine St., Suite 226
                                          Urbana, IL 61802
                                          Phone: 217/373-5875
                                          Fax: 217-373-5891
                                          eugene.miller@usdoj.gov




                                             17
                                               
